UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7681



ALBERT CURTIS MILLS,

                                              Plaintiff - Appellant,

          versus


MICHAEL BRICE; CRYSTAL LEE-HASKINS; DANNY
STATEN; DARRYL PUGH; ROBERT CHAMBERS; ERIC
NELSON; THEODORE DONNELL; HENRY GAITHER; MR.
POPE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(CA-00-1962-8)


Submitted:   February 28, 2005            Decided:   March 28, 2005


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Curtis Mills, Appellant Pro Se. Phillip Michael Pickus,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Albert Curtis Mills appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.        See Mills v.

Brice, No. CA-00-1962-8 (D. Md. Sept. 30, 2004).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -